Citation Nr: 0925195	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  95-05 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bronchial asthma. 
 
2.  Entitlement to service connection for anemia.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from September 1976 to May 
1981.

These matters come before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of the VA Regional Office (RO) in Cleveland, Ohio 
denied service connection for bronchial asthma and anemia.

The case was remanded by decisions of the Board dated in July 
2004 and December 2006.  

Following review of the record, the issue of entitlement to 
service connection for bronchial asthma will be addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All notification and development needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran does not currently have ratable anemia.


CONCLUSION OF LAW

Anemia was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that she developed anemia in service for 
which service connection should be granted.

Preliminary Considerations - VA's Duty to Assist the Veteran

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency or original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board observes that the duty to notify the Veteran was 
not fully satisfied prior to the initial unfavorable decision 
on the claim under consideration.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim. See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).

In this case, the VCAA duty to notify was satisfied in 
letters sent to the appellant in July 2004 and March 2007 
that fully addressed the required notice elements.  Although 
the notice letters were not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of her claim and given ample 
time to respond, but the AOJ also readjudicated the matter in 
supplemental statements of the case issued in May 2006 and 
March 2009 after adequate notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, service connection is being denied.  Therefore, 
no rating or effective date will be assigned with respect to 
the claimed condition.

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim of entitlement to service connection 
for anemia.  Extensive private and VA clinical records have 
associated with the claims folder.  The Veteran was afforded 
VA examinations in this regard in 2004 and July 2008.  The 
Board finds that further assistance would not aid the Veteran 
in substantiating the claim for reasons explained below.  
Therefore, VA does not have a duty to assist that is unmet 
with respect to this issue on appeal. See 38 U.S.C.A. § 5103A 
(a) (2); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  The claim of entitlement to service connection for 
anemia is ready to be considered on the merits.

Law and Regulations

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated in active 
military service. 38 U.S.C.A. § 1110 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service or 
aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2008).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2008).

Factual Background and Legal Analysis

The Veteran's service treatment records reflect that while 
being treated in November 1976 for complaints that included 
seeing stars and black spots before her eyes when bending her 
head, she was reported to have stated that she had had anemia 
all her life, and had been treated with supplemental iron 
prior to service.  A complete blood count (CBC) was obtained 
showing values that included hemoglobin (Hgb) of 11.5 percent 
and hematocrit (Hct) of 34 percent.  A pertinent assessment 
of rule out iron deficiency anemia was rendered.  On 
examination in May 1981 for discharge from active duty, Hct 
of 47 percent was recorded.  No blood defect or deficiency 
was cited.  

Post service, the evidence reflects that the Veteran had 
chronic anemia associated with excessively heavy menses due 
to multiple large fibroids for which she underwent an 
abdominal hysterectomy in August 1993.  Pursuant to VA 
general medical examination in April 1994, a CBC showed both 
Hgb and Hct below the average ranges.

The appellant was most recently afforded a VA examination for 
compensation and pension purposes in July 2008.  She was 
reported to have stated that she used to feel dizzy and 
lightheaded prior to her hysterectomy, but had not had such 
symptoms or been anemic since then.  Following examination 
and laboratory testing, an assessment was rendered of history 
of anemia secondary to blood loss from heavy menstrual 
periods, now status post hysterectomy, evidence of very 
minimal anemia, almost normal, currently.  In an addendum 
dated in January 2009, the examiner stated that the appellant 
was not found to have any significant anemia during 
examination on current blood tests.

The record thus reflects that although there were indications 
of a low blood count early in the Veteran's active service, 
on discharge examination in May 1981 it was not reported that 
she had anemia.  The post service record clearly reflects 
that she was determined to be anemic in 1993 due to heavy 
bleeding from fibroid tumors for which a total hysterectomy 
was performed.  The ensuing clinical record indicates that 
her blood count substantially improved after this procedure.  
Following VA examination in July 2008, it was found that her 
blood count was almost normal and she did not have clinically 
significant anemia.  

In this regard, the Board points out that service connection 
requires a finding of a current disability that is related to 
an injury or disease incurred in service.  Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  In this instance, the 
Veteran was not shown to have anemia at service discharge, 
and does not currently have clinically significant anemia.  
As such, she does not have a ratable disability for 
compensation and pension purposes.  Therefore, in the absence 
of the claimed disability, the weight of the evidence is 
against the claim. See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau at 143.  Under the circumstances, 
service connection must be denied.




ORDER

Service connection for anemia is denied.


REMAND

The Veteran asserts that she has asthma that is of service 
onset for which service connection should be granted.  

Review of the Veteran's service treatment records indicate 
that on entrance examination in March 1976, the lungs and 
chest were evaluated as normal and no pertinent defects were 
recorded.  

The ensuing service treatment records dating from 1978 are 
replete with clinical entries showing that the appellant was 
seen on an ongoing basis for numerous episodes of wheezing 
and other respiratory symptoms diagnosed as asthma.  She was 
placed on medication, and afforded multiple physical profiles 
between 1978 and 1981.  Although not noted on service 
entrance examination in May 1976, in clinical history 
obtained during the course of her military career, the 
Veteran was reported to have stated that she had a family 
history of asthma from which two siblings had died, and that 
she had also been placed on medication for such.  She 
reported an eight-year history of asthma in August 1979 [the 
Veteran entered service in 1976] and related that her 
symptoms were gradually worsening.  Chronic asthma was noted 
as a defect on the service discharge examination report dated 
in May 1981.  

Following the filing of a claim in this regard in 1993, post 
service clinical records were received showing treatment for 
chronic asthma symptomatology dating from 1986.  The Veteran 
was afforded VA examinations in April 1994 and most recently 
in July 2008 whereupon asthma was diagnosed.  

In this case, the Board observes that no lung or respiratory 
disorder was noted at service entrance.  The record reflects, 
however, that in the statement of the case and supplemental 
statements in the post service record, VA adjudicators 
determined that asthma pre-existed service and was not 
aggravated therein.  However, there is no medical opinion in 
the service records or post service clinical data that asthma 
preexisted service and/or had been aggravated thereby.  

VA's General Counsel has held that to rebut the presumption 
of soundness at service entrance under 38 U.S.C. § 1111 (West 
2002 & Supp. 2008), VA must show by clear and unmistakable 
evidence both that a disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service. See Wagner v. Principi, 370 F.3d. 1089, 1096 (Fed. 
Cir. 2004), Cotant v. Principi, 17 Vet. App. 116 (2003), 
VAOPGCPREC No. 3-2003 (July 16, 2003).  A veteran's statement 
made in service relating to the origin or incurrence of any 
disease or injury, if against his or her own interest is of 
no force and effect if other data do not establish the fact. 
See 38 C.F.R. § 3.304(b) (3) (2008).

It is well established that it is the province of trained 
health care providers to enter conclusions that require 
medical expertise, such as opinions as to diagnosis, 
causation and etiology. See Jones v. Brown, 7 Vet. App. 134, 
137 (1994).  The VA adjudicator is not free to substitute his 
or her own judgment for that of an expert. See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  The record does not 
show that the appellant has ever had a VA compensation and 
pension examination which specifically addresses preexisting 
disability and/or aggravation.  The Board is thus of the 
opinion that the current clinical record is not sufficiently 
developed to definitively conclude that asthma clearly and 
unmistakably pre-existed service and was or was not 
aggravated therein.  Therefore, further development is 
warranted, to include a medical opinion.

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination by a 
specialist when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion which takes into account the records of prior medical 
treatment, so that the disability evaluation will be a fully 
informed one. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The appellant should be 
scheduled for an examination by a 
VA medical specialist (preferably 
one who has not seen her 
previously) to determine whether 
asthma is related to service.  The 
claims file and a copy of this 
remand must be made available to 
the examiner for review, and the 
examination report should reflect 
that a review of the evidence was 
performed.  The examination report 
should reflect consideration of the 
veteran's documented medical 
history, current complaints and 
other assertions, etc., and the 
clinical findings in a 
comprehensive narrative format.

Based on a thorough review of the 
evidence and physical examination, 
the examiner should provide an 
opinion -with complete rationale - 
as to the following questions: a) 
Does the evidence show that the 
veteran clearly and unmistakably 
had asthma prior to entering active 
duty? b) If so, is it at least as 
likely as not that the pre-existing 
asthma permanently increased in 
severity during the period of 
service beyond natural progression 
of the underlying disease process? 
c) Is current asthma directly 
related to active duty?  

The opinion should be set forth in 
detail and returned in a 
comprehensive narrative format.

3.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide a medical 
opinion.  If the report is 
insufficient, or if a requested 
action is not taken or is 
deficient, it should be returned to 
the examiner for correction. See 
Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After taking any further 
development deemed appropriate, the 
RO should re-adjudicate the issue 
on appeal.  If the benefit is not 
granted, the appellant and her 
representative should be provided a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


